Citation Nr: 1145098	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-09 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to the service-connected right thumb disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to August 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In August 2009, the Board remanded the claim for additional development.  As the requested development has been completed, further action to ensure compliance with the remand directive is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2011, the Board obtained a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901(a).  The VHA opinion was provided to the Veteran and the Veteran was afforded 60 days to provide additional argument or evidence.  The Veteran's representative provided a response in October 2011.  


FINDING OF FACT

Hypertension was not affirmatively shown to have had onset during service, and hypertension, first diagnosed after service beyond the one-year presumptive period, is unrelated to an injury, disease, or event in service, hypertension is not proximately due or made worse by the service-connected right thumb disability.  






CONCLUSION OF LAW

Hypertension is not due to injury or disease that was incurred in or aggravated by service, hypertension as a chronic disease may not be presumed to have been incurred in service, and hypertension was not caused by or aggravated by the service-connected right thumb disability.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided pre-adjudication VCAA notice by letter, dated in May 2007.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

In January 2010, the Veteran was also notified of the evidence needed to substantiate the claim of secondary service connection, namely, evidence of current disability; evidence of a service connected disability and evidence of a relationship, causation or aggravation, between the current disability and the service connected disability.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice letters included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of a service connection and secondary service connection claim).  






To the extent that the January 2010 VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by supplemental statement of the case in November 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 

In June 2010, the RO obtained a VA opinion.  In July 2011, the Board obtained a VHA opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA opinion and the VHA opinion obtained in this case are  sufficient, as the opinions addressed the significant facts of the claim and provide a rationale for the conclusions reached in the opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service).

Generally, to establish a right to VA compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1131 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Where a veteran served 90 days or more of continuous, active military service and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 




For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be warranted for a disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran had peacetime service, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

For VA purposes, VA Training Letter 00-07 (July 17, 2000) governs medical diagnoses of hypertension and defines hypertension as diastolic blood pressure of 90 mm Hg or more or a systolic pressure of 140 mm Hg or more, or if both are present.  

The service treatment records show that in January 1984 the Veteran's blood pressure was 130/90 and in March 1986 his blood pressure was 160/92.  Two days later in March 1986, the blood pressure reading was 120/84.  Before January 1984 after January 1984 and before March 1986, the blood pressure readings were 122/76 or lower.    

After service, on VA examination in September 1992 the blood pressure reading was 120/80.  Thereafter, the blood pressure readings were: 125/66 (March 1995), 147/77 (April 1995), 126/64 (October 1995), 131/73 (November 1995), 132/76 (January 2000), 133/76 (April 2000), 154/84 (March 2001), 141/79 (February 2002), 147/88 July 2002), and 160/96 (November 2002).  VA records show that hypertension was diagnosed in November 2002.  






In June 2010, after a review of the Veteran's file, a VA physician stated that the Veteran's current hypertension was not etiologically related to the elevated blood pressure readings in service.  The rationale for the opinion was that the Veteran had normal blood pressure in September 1992, in 1995, and in 2000, and that the hypertensive problems began in 2001 and 2002 so that the Veteran had been normotensive for a good while after discharge from service, and therefore it was less likely that the current hypertension was related to the blood pressure readings in service.  

In May 2009 at a hearing, the Veteran asserted that his hypertension was secondary to medication he was taking for his service-connected right thumb disability.  

On the basis of the service treatment records and the opinion of the VA physician, hypertension was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  

Although hypertension was not affirmatively shown to have been present in service, the service treatment records do document elevated blood pressure readings.  As elevated blood pressure readings were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. Also as hypertension was first diagnosed after service, 38 C.F.R. § 3.303(d) applies. 

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension, and of sufficient observation to establish chronicity during service, as the elevated readings were preceded and followed by normal blood pressure readings, chronicity in service is not adequately supported by the service treatment records. 





As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

While the Veteran relates hypertension to service, as it does not necessarily follow that there is a relationship between the current hypertension and the continuity of symptomatology that the Veteran suggests, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497   (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses). 

Hypertension is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 


Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the post-service record shows normal blood pressure readings between 1986 and 2001, a period of 15 years, continuity of symptomatology under 38 C.F.R. § 3.303(b) is not shown by medical evidence and the medical evidence has greater probative value then the Veteran's suggestion as a lay person of continuity.  As the preponderance of the evidence is against the claim on the basis of continuity, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(b); 38 U.S.C.A. § 5107(b)

Under certain circumstances, the Veteran as a lay person is competent to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

As the presence or diagnosis of hypertension cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hypertension is not a simple medical condition that the Veteran is competent to identify.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hypertension. or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d). 

Where, as here, there is a question of a diagnosis of a hypertension, which is not capable of lay observation by case law and the disability is not a simple medication condition under Jandreau, competent medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

And there is no competent medical evidence that relates the present hypertension to the continuity of symptomatology and there is no competent medical evidence of a diagnosis of hypertension before 2002.  And there is no competent medical evidence that relates the in-service elevated blood pressure readings to a current diagnosis of hypertension. 

To the extent the Veteran suggests that hypertension is related to elevated blood pressure readings, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of hypertension, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between current hypertension and elevated blood pressure readings in service. 

For this reason, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d). 

As there is no favorable, competent evidence relating the Veteran's current hypertension to an injury, disease, or event in service, the preponderance of the evidence is against the claim, based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply. 




As for presumptive service connection for hypertension as a chronic disease under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309, hypertension was first documented in 2002, well beyond the one-year presumptive period after discharge from service in 1986 for presumptive service connection as a chronic disease and the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b). 

On the question of whether hypertension is proximately due to or aggravated by the service-connected right thumb disability, the Veteran asserts that his hypertension is related to a non-steroidal anti-inflammatory drug (NSAID) for treatment of his service-connected right thumb disability.  

To the extent the Veteran asserts that there is such an association, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to diagnose hypertension based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection. 

The competent evidence of record consists of the opinion of a VHA expert in nephrology, who addressed the question of whether the use of NSAID to treat right thumb pain since 1996 caused or aggravated hypertension.  The VHA nephrologist noted the two elevated blood pressure readings in service and that the readings between 1992 and 2000 were normal.  The VHA nephrologist also noted that the Veteran was on a NSAID for at least four years prior to the diagnosis of hypertension in 2002.  




The VHA nephrologist explained that the Veteran's body mass index or BMI increased prior to the diagnosis of hypertension and the Veteran's cholesterol also increased requiring medical management during this time.  After review of the medical literature and the effect of a NSAID on hypertension, the VHA nephrologist found that based on the evidence of record the Veteran had blood pressure readings in the normal range for at least 4 years while he was on a NSAID.  According to the chart review and available dosing information, the VHA expert concluded that the Veteran's dose and type of NSAID did not change significantly over the time when a rise in his blood pressure was noted.  The VHA nephrologist noted that the Veteran had stated that his pain had improved about the time there was a rise in his blood pressure and that the pain was no longer the focus of his medical visits.  The VHA nephrologist concluded that as the Veteran is African American he had a predisposition to salt sensitivity, which is one of the risk factors linking NSAID use to hypertension, but as the Veteran's renal function was normal as was his blood pressure at the time he started the NSAID it was less likely to cause elevated blood pressure.  The VHA nephrologist indicated that there were a few studies looking at long term NSIAD use and hypertension but after reviewing the available literature, it was the VHA nephrologist's opinion that it was less likely than not the Veteran's hypertension was linked to NSAID used as hypertension would have occurred sooner than after 4 years of therapy, especially with no major change in the type or dose of medication.  Further, the BMI and cholesterol levels had risen during the time, which were also possible causes for hypertension.  

Based on the opinion of the VHA expert, which opposes rather than supports the claim, the Board finds that the preponderance of the evidence is against the claim of secondary service connection as there is no competent medical evidence in favor of the claim.  

As for the Veteran's assertion that hypertension was caused by NSAID use, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316. 



The Veteran as a lay person is competent to offer an opinion based on personal observation, but the question of causation, that is, the relationship between hypertension and NSAID use, it not an inference the Veteran is competent make on the basis of personal observation and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between current hypertension and NSAID use.  To this extent, the Veteran's assertion about the relationship between hypertension and NSAID use is not competent evidence and is not admissible, that is, the statements and testimony are not to be considered as evidence in support of the claim. 

The VHA expert, who is qualified by education and training to offer a medical opinion is persuasive evidence against the Veteran's claim.  

As there is no favorable, competent evidence that hypertension is proximately due to or aggravated by the service-connected right thumb disability, including treatment with NSAID, the preponderance of the evidence is against the claim under 38 C.F.R. § 3.310, and the benefit of-the-doubt standard of proof does not apply.


ORDER

Service connection for hypertension to include as secondary to the service-connected right thumb disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


